Citation Nr: 9922552	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-00 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The appellant had military service from December 1941 to June 
1946 as a member of the Philippine Army inducted into the 
service of the Armed Forces of the United States.

This claim arises before the Board of Veterans' Appeals from 
a September 1997 decision by the Department of Veterans 
Affairs Regional Office (RO) in Manila, Philippines, which 
determined that the appellant is not entitled to pension 
benefits due to lack of qualifying service.


FINDING OF FACT

The appellant's period of service has been confirmed by the 
service department as from December 1941 to June 1946.


CONCLUSION OF LAW

The appellant's service does not meet the requirements for 
entitlement to VA nonservice-connected disability pension 
benefits.  38 U.S.C.A. §§ 101(2), 107, 1521(a) (West 1991); 
38 C.F.R. §§ 3.1, 3.8, 3.9 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals DARP Form 632 in which it is 
indicated that the appellant served from March 1942 to March 
1946.

A September 1951 letter from the Office of the Adjutant 
General, U.S. Army, confirmed that the appellant was a 
recognized member of the 14th Infantry, Army of the United 
States (AUS).  Thereafter, the record also includes VA Form 
3101 dated in November 1953 from the Office of the Adjutant 
General that discloses that military status as a member of 
the U.S. Army, as granted through alleged service with the 
14th Infantry Regiment, had been revoked.  Further, the 
letter reveals that the appellant's military service was from 
December 1941 to June 1946 as a member of the Philippine Army 
inducted into the service of the AUS.  A Certificate of 
Military Service Form 13038 issued April 1987 from the 
National Personnel Records Center (NPRC) reveals that the 
appellant was honorably discharged from the U.S. Army in June 
1946.

Lay testimony, dated in November 1997 and signed by two 
affiants, attesting to personal knowledge of the appellant is 
included in the record.

In July 1998, the appellant had a personal hearing on July 
30, 1998 in which he stated that he had service with the 
USAFFE during World War II.  Transcript (T.) at 3.  Further, 
the appellant stated that according to the declaration made 
by the then U.S. President Roosevelt, it is presumed that he 
served in the U.S Army and thus, he should be entitled to 
pension benefits.  (T.) at 4.

Also or record is VA Form 21-3101 dated in April 1999 in 
which U.S. Army Personnel Center (ARPERCEN) confirmed that 
there is no evidence that the appellant reacquired AUS 
status.

Analysis

The issue to determine in this case is whether the 
appellant's service qualifies him for pension benefits.  The 
Board notes that eligibility for VA benefits is based on 
statutory and regulatory law that defines an individual's 
legal status as a veteran of active military, naval, or air 
service.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. 
§§ 3.1, 3.6.  

At the outset, the Board notes that in spite of the RO's 
treatment of this claim as an issue of whether the appellant 
has submitted new and material evidence to reopen his claim 
of nonservice connected pension, the Board's duty to assist 
the appellant under 38 U.S.C.A. § 5107(a) (West 1991) and to 
reopen a previously denied claim under 38 U.S.C.A. § 5108 
(West 1991) have not been triggered in this case.  
Essentially, an alleged veteran who fails to submit 
appropriate evidence of service never attains the status of 
"claimant."  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).  
Thus, regulatory provisions that require the VA to assist the 
"claimant" in the development of the facts do not apply in 
this particular case.

The appellant in this case alleges that he has submitted 
evidence that the revocation by the U.S. Army service 
department of his previously acquired AUS status is 
contradictory to the evidence of record.  Further, the 
appellant states that, although his name is not on the 
official roster listing those individuals determined to have 
acquired AUS status, his military records and supporting 
documents reflect that he did, in fact, serve as a member of 
the AUS.

The provisions of 38 U.S.C.A. § 1521(a) state that VA shall 
pay pension to each veteran of a period of war who meets the 
requirements of service, and who is permanently and totally 
disabled from nonservice-connected disability.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Further, the provisions of 38 U.S.C.A. 
§ 107(a) provide, in pertinent part, that service before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces 
were in the service of the Armed Forces of the United States 
(U.S.), including among such military forces organized 
guerrilla forces, shall not be deemed to have been active 
military for the purpose of any law of the U.S. conferring 
benefits, with the exception for compensation, dependency, 
and indemnity compensation, and burial benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.8 (1998).

However, service in the Regular Philippine Scouts or as a 
guerrilla by a member of the Regular Philippine Scouts is 
included for nonservice-connected pension benefits. 38 C.F.R. 
§ 3.8 (a)-(d).  Certification by the service department will 
be accepted as establishing guerrilla service except for 
unrecognized civilian guerrillas. 38 C.F.R. § 3.8(d)(2).

Service department verifications of service "are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Acceptable evidence of service must consist of either a 
certification by the service department or of certain, 
specified official documents issued by the service 
department.  38 C.F.R. § 3.203 (1998).

In a case such as the one at hand, the law, and not the 
evidence, is dispositive.  See Sabonis v. Brown, 6 Vet.App. 
426 (1994).  In other words, the appellant's entire case 
revolves around whether he has "qualifying service" as 
defined by the pertinent law and regulations.  The appellant 
in this case has failed to establish such "qualifying 
service," and, consequently, his claim has no legal merit.  
Testimony provided at the time of a personal hearing in 
October 1998 does not alter this fact, in that such testimony 
consists almost entirely of arguments by the appellant to the 
effect that his service with the United States Armed Forces 
in the Far East was, in fact, "qualifying service" for the 
purpose of establishing entitlement to compensation and/or 
pension benefits.

In fact, no evidence has been presented which raises a 
question with regard to the validity of the U.S. Army's 
service department certification of service dated in November 
1953.  See Duro v. Derwinski.  That document clearly states 
that the veteran's AUS status was revoked in November 1953.  
Additionally, the service department verified that there is 
no evidence of record to support that AUS status was 
reacquired at any point in time subsequent to revocation.  
Thus, the record supports that any arguably qualifying 
service was effectively revoked in November 1953.   

For the foregoing reasons, the Board concludes that the legal 
criteria for basic eligibility for VA pension benefits are 
not met.  The appellant's application for VA nonservice- 
connected disability pension benefits must be denied due to 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426.


ORDER

The appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

